Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed April 29, 2021 and the Terminal Disclaimer filed May 12, 2021.

3.	Claims 1, 9, and 17 have been examined and claims 1-20 remain pending with this action.


Response to Arguments
4.	Applicant's arguments filed April 29, 2021 have been fully considered and are persuasive.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record in light of applicants’ arguments presented in Amendment filed April 29, 2021 and in light of the Terminal Disclaimer filed May 12, 2021.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “receiving a request from a remote server via the network 
Although the prior art may teach the individual general functions recited, none of the prior art of record collectively teach in particular, a playback device in association with a remote server, performing the functions such as: receiving a request via a remote server over a cellular network; the request including an ID of the playback device and the control device is not connected to the local network; and sending the configuration by the playback device via the server to the control device to enable the control device to control the playback device via the cellular network.
For at least these reasons above, claims 1-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
May 12, 2021